Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant's amendment filed on 11/4/2021. Claims 1-6 are cancelled. Claim 7 is pending. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Note: Please replace previously presented independent claim 7 with newly amended independent claim 7 listed below. 

7. (Currently Amended) A sidechain testing method for improving security and stability of a smart contract, for discovering a vulnerability of the smart contract, the method comprising: 
deciding, by a second account, processor, 
providing a fork in a mainchain, by a third account, when it has acquired the smart contract, deploy the smart contract on the sidechain when the second account decides to participate in the test of the smart contract, 
transferring, by a second processor, generate a corresponding mirror image account, so that the second account is able to, independent of the mainchain, perform the test against 
promulgating, by a third processor, voting processor; 
determining, by the fourth processor, based on information about the plural said mirror image accounts, 
performing, by the fourth processor, processor of plural said mirror image accounts; 
receiving, by 3a supervision processor,processor; 
processor; 
creating, by a sidechain creation processor, 
Allowable Subject Matter
Claim 7 is allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to process for testing smart contracts in a Blockchain environment.  

The examiner notes for record that applicant’s independent claim 7 was indicated to be allowable in Non-Final Office Action dated 8/5/2021. The examiner noted at the time of office action that neither of the teachings of the closest relative art reference(s) of Rice (US Patent Publication No. 2019/0392138) and Jin et al. (US Patent Publication No. 2019/0251018), alone or in combination, thought each and every claim element feature of applicant’s independent claim 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Specification (Title)
The examiner withdraws the objection to applicant’s specification in view of applicant’s title amendment.  
Examiner’s Remarks – 35 USC § 112
The examiner withdraws the rejection made under 35 USC § 112 in view of applicant’s claim cancellation. 
Art Made of Record 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: ZHUO; Haizhen et al. (US Patent Publication No. 2020/0285633).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRYAN F WRIGHT/Examiner, Art Unit 2497